[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDERS RE: #110 DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND OBJECTION TO PRODUCTION (DATED SEPTEMBER 9, 1991)
1. Request No. 32: To be produced without any notations or annotations thereon.
2. Request No. 33: Objection of defendant sustained.
3. Request No. 34: Copies of any documents or papers with respect to anything to do with the AALL Trust, including a copy of the trust document in possession of the defendant.
4. Request No. 35 Objection of defendant is overruled as to A, B, D, E  G. Objection sustained as to C, F. CT Page 8797
5. Request No. 36: Objection of defendant is overruled.
COPPETO, J.